Case 3:18-cv-00153-MAS-TJB Document 18 Filed 07/17/20 Page 1 of 2 PageID: 117



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
DANIELLE BASSANO,                     :    Civil Action No.: 18-153 (MAS) (TJB)
                                      :
                  Plaintiff,          :
                                      :
                  v.                  :         MEMORANDUM ORDER
                                      :
WAL-MART STORES, et al.,              :
                                      :
                  Defendants.         :
                                      :

       THIS MATTER comes before the Court upon the Report and Recommendation (“R&R”)

of the Honorable Tonianne J. Bongiovanni, U.S.M.J., regarding Plaintiff Danielle Bassano’s

(“Plaintiff”) failure to participate in the litigation. (R&R, ECF No. 17.) Judge Bongiovanni’s R&R

provides a detailed account of both the Court’s and Defendant Wal-Mart Stores, et al.’s

(“Defendants”) efforts to engage Plaintiff in the litigation, as well as Plaintiff’s failure to attend

scheduled Independent Medical Examinations (“IMEs”), communicate with counsel, and comply

with the Court’s orders. (See generally R&R.) According to the R&R, Plaintiff missed five IMEs

and failed to respond to her own counsel, resulting in her counsel’s request to be relieved as counsel

in this matter. (Id. at 2–3.) Judge Bongiovanni subsequently issued an Order requiring Plaintiff

“to object, retain new counsel or confirm that she will represent herself.” (Id. at 3.) The Order

provided that Plaintiff’s “failure to respond may result in sanctions including dismissal of the

Complaint.” (Id.) Plaintiff, nevertheless, failed to respond to the Court’s Order or communicate

with her own counsel. (Id.)

       The R&R also sets forth the legal standard, evaluates the factors set forth in Poulis v. State

Farm Fire and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984), and ultimately recommends that
Case 3:18-cv-00153-MAS-TJB Document 18 Filed 07/17/20 Page 2 of 2 PageID: 118



the Court dismiss Plaintiff’s case with prejudice and require Plaintiff to reimburse Defendants

$1,450 in “no show fees” associated with her five missed IMEs. (Id. at 3–6.)

       The Court received no objections to Judge Bongiovanni’s R&R pursuant to Local Civil

Rule 72.1(c)(2). The Court has reviewed and carefully considered the R&R and other documents

on file in this matter and finds good cause to adopt Judge Bongiovanni’s findings. Accordingly,

                     ______
       IT IS on this _____ day
                            day of July 2020, ORDERED that:

       1.     The R&R (ECF No. 17), is hereby ADOPTED as the Findings of Fact and

                   usions of Law of this Court.
              Conclusions

       2.            ff’s Complaint is DISMISSED WITH PREJUDICE.
              Plaintiff’s                             PREJUD

       3.         eptember 10, 2020, Plaintiff must pay Defen
              By September                              Defendant the “no show fees”

                    ated with the five missed IMEs, totaling $1,450.
              associated



                                                    ____
                                                       _______
                                                            _ _____
                                                                 _
                                                    ____________________________
                                                    MICHAEL A
                                                            A. SHI
                                                                 HIPP
                                                                 H P
                                                    UNITED STATES DISTRICT JUDGE




                                               2
